                                      United States Bankruptcy Court
                                           District of Arizona
In re:                                                                                  Case No. 19-02884-MCW
Matthew Scott Morris                                                                    Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0970-2           User: admin                  Page 1 of 2                   Date Rcvd: Mar 20, 2019
                               Form ID: 309A                Total Noticed: 41


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 22, 2019.
db             +Matthew Scott Morris,     1645 E. Thomas Road Apt 1158,    Phoenix, AZ 85016-7695
15477013       +Abc Consumer,    1201 E 5th,    Metropolis, IL 62960-2347
15477015       +Ad Astra Recovery Serv,     7330 W 33rd St N Ste 118,    Wichita, KS 67205-9370
15477017       +Amer Fst Fin,    P.O. Box 565848,    Dallas, TX 75356-5848
15477021       +Cbs Col Padu,    100 Fulton Ct. Po Box 9200,    Paducah, KY 42001-9004
15477024       +David Wynia,    10999 S. Santa Columbia Dr,    Goodyear, AZ 85338-5012
15477028       +Fsnb,Na,    511 Sw A Ave,    Lawton, OK 73501-3927
15477031       +Kheaa,    100 Airport Rd,    Frankfort, KY 40601-6161
15477032       +Kheaa,    P.O. Box 798,    Frankfort, KY 40602-0798
15477033        Lincoln Tech,    1 Plymouth Meeting 4 Th Floor,     Plymouth Meeti, PA 19462
15477034       +Medical Payment Data,     PO Box 94498,   Las Vegas, NV 89193-4498
15477035        Merchants Cr,    1308 State Highway West,    Frankfort, IL 62896
15477040       +Nevada West Financial/,     7625 Dean Martin Dr Ste,    Las Vegas, NV 89139-5975
15477042       +Radius Global Solutions,     7831 Glenroy Road, Suite 250,    Minneapolis, MN 55439-3117
15477043       +Rent a Tire,    825 N Arizona Ave,    Chandler, AZ 85225-6707
15477044        Security,    Spartanburg, SC
15477045       +Securitycred,    2653 W Oxford Loop # 108,    Oxford, MS 38655-2929
15477050       +Usd/Glelsi,    Po Box 7860,    Madison, WI 53707-7860
15477051       +Usd/Glelsi,    Po Box 7860, Us Dept Of Ed/Glelsi,     Madison, WI 53707-7860
15477052        Wells Fargo,    Credit Bureau Dispute Resoluti Po Box 14,     Des Moines, IA 50306

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: ecf@catalyst.lawyer Mar 21 2019 01:42:02        NATHAN A FINCH,
                 CATALYST LEGAL GROUP PLLC,    1820 E RAY RD,    CHANDLER, AZ 85225
tr              EDI: QCFLORES.COM Mar 21 2019 04:58:00       CONSTANTINO FLORES,    PO BOX 95080,
                 PHOENIX, AZ 85070-5080
smg             EDI: AZDEPREV.COM Mar 21 2019 04:58:00       AZ DEPARTMENT OF REVENUE,     BANKRUPTCY & LITIGATION,
                 1600 W. MONROE, 7TH FL.,    PHOENIX, AZ 85007-2650
15477014       +E-mail/Text: jhill@arc1.biz Mar 21 2019 01:44:20       Account Resolution Cor,     700 Goddard Ave,
                 Chesterfield, MO 63005-1100
15477016       +EDI: AFNIRECOVERY.COM Mar 21 2019 04:58:00       Afni, Inc.,    Po Box 3097,
                 Bloomington, IL 61702-3097
15477018       +EDI: ACBK.COM Mar 21 2019 04:58:00      American Credit Accept,     961 E Main St,
                 Spartanburg, SC 29302-2185
15477020        EDI: AZDEPREV.COM Mar 21 2019 04:58:00       Arizona Department of Revenue,
                 Att: Collection Division,    P O Box 29070,    Phoenix, AZ 85038-9070
15477022       +EDI: CACINC.COM Mar 21 2019 04:58:00      Consumer Adjustment Co,     12855 Tesson Ferry Rd,
                 Saint Louis, MO 63128-2911
15477023       +EDI: CCS.COM Mar 21 2019 04:58:00      Credit Collection Serv,     725 Canton St,
                 Norwood, MA 02062-2679
15477025       +EDI: NAVIENTFKASMDOE.COM Mar 21 2019 04:58:00       Dept Of Ed/Navient,     Po Box 9635,
                 Wilkes Barre, PA 18773-9635
15477026       +E-mail/Text: bknotice@ercbpo.com Mar 21 2019 01:44:28        Enhanced Recovery Co L,
                 8014 Bayberry Rd,   Jacksonville, FL 32256-7412
15477027       +EDI: AMINFOFP.COM Mar 21 2019 04:58:00       First Premier Bank,    601 S Minnesota Ave,
                 Sioux Falls, SD 57104-4868
15477029       +EDI: IIC9.COM Mar 21 2019 04:58:00      I C System Inc,     Po Box 64378,
                 Saint Paul, MN 55164-0378
15477030       +EDI: IRS.COM Mar 21 2019 04:58:00      IRS,    PO Box 7317,    Philadelphia, PA 19101-7317
15477036       +EDI: MID8.COM Mar 21 2019 04:58:00      Midland Funding,     2365 Northside Dr., Ste. 30,
                 San Diego, CA 92108-2709
15477037       +E-mail/Text: ecfnotices@dor.mo.gov Mar 21 2019 01:42:22        Missouri Department of Revenue,
                 PO Box 500,   Jefferson City, MO 65106-0500
15477038       +EDI: NAVIENTFKASMSERV.COM Mar 21 2019 04:58:00       Navient Solutions Inc,     11100 Usa Pkwy,
                 Fishers, IN 46037-9203
15477039       +E-mail/Text: electronicbkydocs@nelnet.net Mar 21 2019 01:44:23        Nelnet Loans,
                 6420 Southpoint Pkwy,    Jacksonville, FL 32216-0946
15477041        EDI: PRA.COM Mar 21 2019 04:58:00      Portfolio Recovery,     For RoomStore,    PO Box 12914,
                 Norfolk, VA 23541
15477047       +E-mail/Text: bankruptcy@speedyinc.com Mar 21 2019 01:43:32        Speedy Cash,
                 3527 N. Ridge Road,    Wichita, KS 67205-1212
15477048       +E-mail/Text: amccoy@synerpriseconsulting.com Mar 21 2019 01:44:30         Synerprise Consulting,
                 5651 Broadmoor St,    Mission, KS 66202-2407
                                                                                                TOTAL: 21

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
15477019        Andrew Johnson
15477046        Shelton Cook
15477049        Titlelendr
                                                                                               TOTALS: 3, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

       Case 2:19-bk-02884-MCW Doc 8 Filed 03/20/19 Entered 03/22/19 22:00:40                           Desc
                           Imaged Certificate of Notice Page 1 of 4
District/off: 0970-2                  User: admin                        Page 2 of 2                          Date Rcvd: Mar 20, 2019
                                      Form ID: 309A                      Total Noticed: 41


             ***** BYPASSED RECIPIENTS (continued) *****

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 22, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 20, 2019 at the address(es) listed below:
              CONSTANTINO FLORES    cflores@ecf.axosfs.com
              NATHAN A FINCH   on behalf of Debtor Matthew Scott Morris ecf@catalyst.lawyer,
               notices@nextchapterbk.com,april@catalyst.lawyer,michael@catalyst.lawyer
              U.S. TRUSTEE   USTPRegion14.PX.ECF@USDOJ.GOV
                                                                                             TOTAL: 3




        Case 2:19-bk-02884-MCW Doc 8 Filed 03/20/19 Entered 03/22/19 22:00:40                                                 Desc
                            Imaged Certificate of Notice Page 2 of 4
Information to identify the case:
Debtor 1              Matthew Scott Morris                                              Social Security number or ITIN        xxx−xx−3457
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            District of Arizona
                                                                                        Date case filed for chapter 7 3/15/19
Case number:          2:19−bk−02884−MCW


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/17

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Your case could be dismissed if you do not file the required documents, fail to
appear at the meeting of creditors or if you do not provide photo identification and proof of social security number to
the trustee at the meeting.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Matthew Scott Morris

2.      All other names used in the
        last 8 years

3.     Address                               1645 E. Thomas Road Apt 1158
                                             Phoenix, AZ 85016

4.     Debtor's attorney                     NATHAN A FINCH                                         Contact phone 602.456.2233
                                             CATALYST LEGAL GROUP PLLC                              Email: ecf@catalyst.lawyer
       Name and address                      1820 E RAY RD
                                             CHANDLER, AZ 85225

5.     Bankruptcy trustee                    CONSTANTINO FLORES                                     Contact phone 602−274−4200
                                             PO BOX 95080                                           Email: trusteeflores@floreslawaz.com
       Name and address                      PHOENIX, AZ 85070−5080
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




     Case 2:19-bk-02884-MCW Doc 8 Filed 03/20/19 Entered 03/22/19 22:00:40                                                          Desc
                         Imaged Certificate of Notice Page 3 of 4
Debtor Matthew Scott Morris                                                                                      Case number 2:19−bk−02884−MCW


6. Bankruptcy clerk's office                    U.S. Bankruptcy Court, Arizona                                    Office Hours:
                                                230 North First Avenue, Suite 101                                 8:30 am − 4:00 pm Monday−Friday
    Documents in this case may be filed at this Phoenix, AZ 85003−1727
    address. You may inspect all records filed
    in this case at this office or online at                                                                      Contact Phone: (602) 682−4000
    www.pacer.gov.
                                                                                                                  Date: 3/20/19

7. Meeting of creditors                          April 23, 2019 at 08:30 AM                                       Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a                   US Trustee Meeting Room, 230
    questioned under oath. In a joint case,      later date. If so, the date will be on the court                 N. First Avenue, Suite 102,
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.                                                          Phoenix, AZ


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                     Filing deadline: 6/24/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                                Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as              conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                 it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
    Please do not file a proof of claim unless   that you may file a proof of claim and stating the deadline.
    you receive a notice to do so.               Deadline for holder(s) of a claim secured by a security interest in the debtor's principal residence (Rule
                                                 3002(c)(7)(A): 70 Days from Case Filed Date.


11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                 to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                                 have any questions about your rights in this case.


12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                 distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                 the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an
                                                 exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                  page 2




    Case 2:19-bk-02884-MCW Doc 8 Filed 03/20/19 Entered 03/22/19 22:00:40                                                                          Desc
                        Imaged Certificate of Notice Page 4 of 4
